7. Common organisation of the markets in fisheries and aquaculture (vote)
- Report: Pedro Gueirrero
- Before the vote:
rapporteur. - (PT) I should like to begin this short statement by welcoming the decision by the European Parliament Committee on Fisheries to produce a report on the Common Organisation of the Markets in fisheries and aquaculture products. It is known and recognised that this COM has still not realised the objectives for which it was created, namely to ensure stable markets for fisheries products and to secure a fair income for producers. That being so, we appreciate the European Commission's albeit tardy decision to undertake an in-depth evaluation of the existing COM and call on it to carry out its urgent revision in order to boost its contribution to guaranteeing incomes in the sector, ensuring market stability, improving the marketing of fisheries products and increasing the value-added generated, notably by a significant increase in financial resources.
Despite the fact that some of our initial proposals did not obtain the necessary consensus in the Committee on Fisheries, we consider that the report now put to the vote contains valuable measures, such as measures to determine whether the existing intervention mechanisms are the most suitable ones and whether they are sufficiently flexible to meet the relevant needs in the various Member States; to introduce a compensatory payment for sardines like the one already existing for tuna; to meet the need for the Structural Funds to contribute to the modernisation and creation of support infrastructures for producers in the context of production/marketing; to provide genuine support for the creation and funding of producers' organisations and above all for small-scale coastal and traditional fisheries; to ensure the application to imported fisheries products sold on the internal market of the same rules and requirements as those applied to Community fisheries products. These are matters which, though they may not mean much to some Members, are most important for fishermen.